MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be
                                                                               Jul 17 2019, 9:55 am
regarded as precedent or cited before any
court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court

estoppel, or the law of the case.


APPELLANT, PRO SE
Steven B. Manus
Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Paternity of:                                  July 17, 2019
S.O.H.;                                                   Court of Appeals Case No.
                                                          19A-JP-147
Steven B. Manus,
                                                          Appeal from the Allen Superior
Appellant-Respondent,                                     Court
        v.                                                The Honorable Andrea R. Trevino,
                                                          Judge
Danyel Hairston,                                          Trial Court Cause No.
                                                          02D07-9406-JP-455
Appellee-Petitioner.



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-147 | July 17, 2019                       Page 1 of 3
                                          Statement of the Case



[1]   Manus appeals the trial court’s order dated January 4, 2019 (the “Order”), in

      which the trial court denied his request to retroactively modify or vacate his

      child support arrearage.1 Because Manus has failed to present a cogent

      argument, we deem any alleged errors waived and dismiss his appeal.

[2]   We dismiss.

[3]


                                                      Decision



[4]   At the outset, we note that Manus has chosen to proceed pro se in this appeal.

               It is well settled that pro se litigants are held to the same legal
               standards as licensed attorneys. This means that pro se litigants
               are bound to follow the established rules of procedure and must
               be prepared to accept the consequences of their failure to do so.
               These consequences include waiver for failure to present cogent
               argument on appeal. While we prefer to decide issues on the
               merits, where the appellant's noncompliance with appellate rules
               is so substantial as to impede our consideration of the issues, we
               may deem the alleged errors waived. We will not become an
               advocate for a party, or address arguments that are inappropriate
               or too poorly developed or expressed to be understood.




      1
        This case comes before this Court following a lengthy procedural history. Within the Order, the trial court
      took judicial notice of its six prior orders addressing and denying relief for the same or substantially similar
      arguments, and it admonished Manus to cease filing repetitive pleadings, documents that are not legal
      pleadings, and documents that constitute ex parte communication. The trial court further encouraged Manus
      to consult legal counsel.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-147 | July 17, 2019                        Page 2 of 3
      Basic v. Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016) (internal quotation

      marks and citation omitted), reh’g denied.

[5]   Here, Manus’s brief falls far short of the standards established in the Indiana

      Appellate Rules. His arguments are incoherent and thus lack the “cogent

      reasoning” required by Appellate Rule 46(A)(8)(a). Throughout his twenty-five

      page brief, Manus quotes heavily from statutes that are inapplicable to child

      support arrearage (including the Uniform Commercial Code, the Omnibus

      Budget Reconciliation Act of 1993, and House Joint Resolution – 192). In the

      few instances when Manus is not quoting directly from a statute, he asserts legal

      conclusions that are unsupported by his indiscriminate citation to authority.

[6]   Manus’s failure to follow the appropriate appellate rules has hampered our

      review of his appeal. As a result, he waives consideration of any alleged errors,

      and we dismiss his appeal. See Keller v. State, 549 N.E.2d 372, 373 (Ind. 1990)

      (dismissing appeal because of appellant’s failure to provide cogent argument

      with citation to relevant authority).


[7]   Dismissed.


      Riley, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-147 | July 17, 2019   Page 3 of 3